              Case 3:17-cv-05806-RJB Document 371 Filed 03/27/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA

 8
      STATE OF WASHINGTON,                              Case No, 3:17-cv-05806-RJB
 9
             Plaintiff,
10
      v.                                                ORDER RE: BRIEFING
11
      THE GEO GROUP, INC.,
12
             Defendant.
13
      UGOCHUKWU GOODLUCK NWAUZOR,                       Case No, 3:17-cv-05769-RJB
      FERNANDO AGUIRRE-URBINA,
14    individually and on behalf of all those
      similarly situated,
15
             Plaintiffs/Counter-Defendants,
16
      v.
17
      THE GEO GROUP, INC.,
18           Defendant/Counter-Claimant.

19
            The court respectfully declines the parties’ invitation to provide guidance regarding
20
     briefing, except for the following: Briefs should cover all phases of the cases, should be as brief
21
     as possible, should follow court rules, and should be interesting reading.
22
            IT IS SO ORDERED.
23

24


     ORDER RE: BRIEFING - 1
              Case 3:17-cv-05806-RJB Document 371 Filed 03/27/20 Page 2 of 2



 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 27th day of March, 2020.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: BRIEFING - 2
